Title: List of Enemy in New York, February 1782
From: Washington, George
To: 


                  
                     
                        February 1782
                     
                  
                  A List of Enemy Corps in New York & its Dependencies, with the distribution of them Feby 1782.
                  Yk IsldCity of New York40th Regiment4 Battns Hessn GrenrsLandgraves RegimtKnyphausens DoGreenwich42 RegimentE. River Marsten’s 6th RtDonops RegemtMcGowans passPrince Charles DoRegemt Du CorpsFort KnyphausenHannau Regimt37th RegimtArnolds CorpsYk: IsldBrooklinAnhault ZerbertJamaica2 Battns Brith GrenrFlushing38th RegimentDitto54 RegimentNarrowsRegimt of BrunswkHempstead17th light DragnsHerricksHessian YaugersFlatbush3rd Batn DelancyDittoKings Amn DragnsHallets CoveLoyal ForrestersNewtownGarrison of Pensa.Hn IsldFlagstaff57th RegimentRichmond1st Battn Skinners B.Flagstaff3 Battn Do DoJerseyPaulus hook22d Regt Lt Infantry & 
              a detacht primy N. Yk

                  
                     The intelligence from which GW made notes is dated 6 Feb. 1782 and was sent by Elias Dayton with his letter of 9 Feb. 1782.
                  
                  
               